MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-18-00128-CV

  VERDANT VENTURES LP; ACRES HOME REALTY CORP; AND THE REAL
  PROPERTY KNOWN AS 8503 NORTH FREEWAY, HOUSTON, TEXAS 77037,
                           Appellants

                                           V.

                    THE CITY OF HOUSTON, ET AL., Appellees

    Appeal from the 61st District Court of Harris County. (Tr. Ct. No. 2016-17739).

TO THE 61ST DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 20th day of March 2018, the cause upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                   This case is an appeal from the order signed by the trial court
             on February 5, 2018. After due consideration, the Court grants the
             motion to dismiss the appeal filed by the appellants, Verdant Ventures
             LP, Acres Home Realty Corp, and the Real Property Known as 8503
             North Freeway, Houston, Texas 77037. Accordingly, the Court
             dismisses the appeal.

                    The Court orders that appellate costs be taxed, jointly and
             severally, against appellants.

                   The Court orders that this decision be certified below for
             observance.
              Judgment rendered March 20, 2018.

              Per curiam opinion delivered by panel consisting of Justices Jennings,
              Keyes, and Higley.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 25, 2018
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT